By the Court, Paschal, J. This Court is aware that the opinion delivered in the case of Berry vs. Linton, 1 Ark. Rep. 252, did not give universal satisfaction to the bar, at the time. The rule there settled, however, inflexibly determines a rule of practice, relating to the important question of the jurisdiction of different branches of the judicial department of the government. It is there settled, that “two or more separate causes of action, each less than one hundred dollars, but amounting, in all, to more than one hundred dollars, cannot be joined together in one declaration, so as to give the Circuit Court jurisdiction.” Now, it is to be observed, that the Court here acted upon the principle that a plaintiff could not, by any act of his own, oust the justices of the peace of jurisdiction of contracts of which they had exclusive jurisdiction by the law and the constitution. So particular have this Court been not to suffer parties, by any species of pleading, to avoid the exclusive original jurisdiction of the justices, that they have expressly decided that, “although a plaintiff declares for principal and interest, and so claims more than a hundred dollars, jurisdiction is not thereby given.” Fisher vs. Hall & Childress, 1 Ark. Rep. 275. The Court then adds: “All courts in^his State are courts of limited and prescribed jurisdictions-” The principles here settled have not been found to produce any inconvenience in practice, nor have they been controverted by the production of any high precedent applicable in fact. These principles will not now be disturbed. It being, then, settled that the justice cannot be ousted of his jurisdiction on a contract for a sum less than one hundred dollars, it follows, of course, that two of the demands set forth in the only count of the declaration in the case at bar, belong, exclusively, to the jurisdiction of the justice of the peace; and surely it will not be seriously contended that the justice was ousted of his jurisdiction by inserting, in the same count, an amount certainly within the jurisdiction of the Circuit Court. There was, therefore, certainly error in rendering the judgment for the two amounts below the jurisdiction of the court which adjudicated the case. The judgment, therefore, in our opinion, was correctly reversed. It has been agreed that the plaintiff below might appear in this Court, and enter his remittitur as to the small demands. Whenever a case presents itself where such a motion is made, this point will be duly considered. In the absence of such motion, and the judgment feeing for too much, this Court will reverse the judgment below. See Thompson vs. Thompson, decided at the present term of this Court.